UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4625


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JECOBE ANTWAN FLOYD,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:07-cr-00127-RJC-1)


Submitted:    January 13, 2009               Decided:   January 15, 2009


Before WILLIAMS,     Chief   Judge,   and   TRAXLER   and   KING,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Executive Director, Ann L. Hester, Cecilia
Oseguera, FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC.,
Charlotte, North Carolina, for Appellant.     Adam Christopher
Morris, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jecobe     Antwan        Floyd       appeals      his     conviction         and

sentence   imposed    for    possession         of   a    firearm       by   a   convicted

felon.     Floyd’s counsel has filed an appeal under Anders v.

California, 386 U.S. 738 (1967), raising the issue of whether

Floyd’s sentence was procedurally and substantively reasonable.

The Government declined to file a brief.                    Floyd has not filed a

pro se supplemental brief.           Finding no error, we affirm.

           Counsel raises the issue of whether the district court

committed procedural or substantive error in determining Floyd’s

sentence, but concludes that there was no sentencing error.                               A

sentence is reviewed for abuse of discretion with the review

encompassing      both       procedural          soundness         and       substantive

reasonableness.      Gall    v.     United      States,    128     S.    Ct.     586,   597

(2007).    Floyd’s counsel questions whether the court erred in

failing to mention one of the sentencing factors enumerated in

18 U.S.C. § 3553(a) (2006).            However, the court was not required

to list every § 3553(a) factor in fashioning Floyd’s sentence,

see United States v. Montes-Pineda, 445 F.3d 375, 380 (4th Cir.

2006), cert. denied, 127 S. Ct. 3044 (2007), and the record

reflects   that     the     court    listened        to    Floyd’s       arguments      and

properly    considered       both     the       proffered        evidence        and    the

§ 3553(a) factors.



                                            2
            Next, counsel raises whether Floyd’s 52-month sentence

was   greater      than       necessary     to    comply      with     §     3553(a).      The

properly    calculated         Guidelines     range     was    46      to    57   months.    A

sentence        within        the     Guidelines       range         is      presumptively

reasonable.        The record reveals that the court considered the

§ 3553(a) factors and there is no indication that the district

court     abused    its        discretion        in   fashioning            the    sentence.

Applying    a     presumption         of   reasonableness         to      the     Guidelines

sentence, see United States v. Go, 517 F.3d 216, 218 (4th Cir.

2008); see also Rita v. United States, 127 S. Ct. 2456, 2467-68

(2007)      (upholding              presumption       of       reasonableness              for

within-Guidelines sentence), we conclude that Floyd cannot rebut

the   presumption        of    reasonableness         and    that      his      sentence    is

reasonable.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We therefore affirm Floyd’s conviction and sentence.

This court requires that counsel inform her client, in writing,

of his right to petition the Supreme Court of the United States

for further review.             If the client requests that a petition be

filed,    but    counsel       believes     that      such    a   petition         would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.                Counsel’s motion must state that

a copy thereof was served on the client.                      We dispense with oral

                                             3
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                       AFFIRMED




                                  4